DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2011/0042237 A1) (hereinafter – Fukuda).

Regarding claim 1, Fukuda discloses An electrode, comprising (Abstract and entire document):
a base substrate (FIG. 14, “base 50”); and
pillars disposed on the base substrate (FIG. 14, “pillars 51”),
wherein the pillars each: consist essentially of a metal composition forming an electroactive surface (Para. [0074], “To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”),
have a height up to 10 micrometers (Para. [0072], “The height of the protrusion portions 51 can be set to fall within, for example, the range of 10 to 300 .mu.m, preferably 10 to 100 .mu.m, or more preferably 10 to 50 .mu.m. In addition, an interval between the adjacent protrusion portions 51 can be appropriately set depending on purposes to such an extent that the solution can flow between the protrusion portions 51.” Within range.),
have a diameter in a range of 1 nanometer- 1000 nanometers (Para. [0070], “The diameter of each of the columnar protrusion portions 51 (the diameter of a section when the protrusion portions 51 is of a cylindrical shape or the diagonal length of a sectional polygon when the protrusion portions 51 is of a polygonal columnar shape) can be set to fall within, for example, the range of 1 to 300 .mu.m, preferably 1 to 100 .mu.m, more preferably 5 to 50 .mu.m, or particularly preferably 10 to 30 .mu.m. The aspect ratio of each of the columnar protrusion portions 51 (ratio of a height to a diameter) is preferably set to, for example, about 1 to 10.”).
Regarding claim 4, Fukuda discloses The electrode of claim 1, wherein the heights of the pillars have a variation within 25% (FIG. 14 and associated paragraphs).
Regarding claim 5, Fukuda discloses The electrode claim 1, wherein a surface of the pillars has a SAR in a range of 0- 500 (FIG. 18 and associated paragraphs).
Regarding claim 6, Fukuda discloses The electrode of claim 1, wherein the metal composition comprises at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium (Para. (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes. To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”).
Regarding claim 7, Fukuda discloses The electrode of claim 6, wherein the metal composition comprises metal combined with a ceramic or a nitride (Para. (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes. To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”).
Regarding claim 8, Fukuda discloses The electrode of claim 1, comprising a full electrical circuit formed from the pillars, wherein the pillars including the metal composition form an electrical trace and an electrical contact for making an operable contact with a sensor apparatus (Para. (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes. To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”).
Regarding claim 9, Fukuda discloses The electrode of claim 1, wherein the electroactive surface generates an electrochemical signal (Para. (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes. To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”).
Regarding claim 10, Fukuda discloses The electrode of claim 1, wherein the metal composition is projected onto openings in a mask on the base substrate so that the metal composition extends through the openings (Para. [0076], “That is, they can each be formed by, for example, a method involving the employment of photolithography using a photomask and a photoresist, and the sputtering of an electrode material.”).
Regarding claim 11, Fukuda discloses The electrode of claim 1, wherein a region between the pillars can bend (Para. [0069], “In addition, the base 50 is formed as a thin film formed of a conductive electrode material.” Base 50 could bend).
Regarding claim 12, Fukuda discloses An analyte sensor apparatus comprising the electrode claim 1 (Abstract and entire document and see claim 1),
wherein the pillars are disposed on the base substrate and form the electroactive surface of a working electrode (Para. [0074], “An electrode material of which the working electrodes 20 (electrode surfaces each including the base 50 and the electrode thin films 52), the working electrode pads 21, the lead wires 22, the counter electrode belt 30, and the reference electrode belt 40 (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes.”);
the sensor apparatus further comprising: an analyte sensing layer disposed over the working electrode (Para. [0089], “the device 1 can be utilized as a high-sensitivity biosensor device when a biochemical interaction arises between the analyte in the solution flowing through the microchannel portion 10 and the sensor substance immobilized on the protrusion portions 51 and base 50 of each of the working electrodes 20.”),
wherein the analyte sensing layer detectably alters the electrical current at the working electrode in the presence of an analyte (Para. [0089], “the device 1 can be utilized as a high-sensitivity biosensor device when a biochemical interaction arises between the analyte in the solution flowing through the microchannel portion 10 and the sensor substance immobilized on the protrusion portions 51 and base 50 of each of the working electrodes 20.”); and
an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer modulates a diffusion of the analyte therethrough (Para. [0088], “In addition, an electron acceptor (mediator) that mediates the exchange of electrons between the sensor substance and the electrode can also be used.”).
Regarding claim 13, Fukuda discloses The analyte sensor of claim 12, wherein the analyte comprises glucose (Para. [0089], “the device 1 can be utilized as a high-sensitivity biosensor device when a biochemical interaction arises between the analyte in the solution flowing through the microchannel portion 10 and the sensor substance immobilized on the protrusion portions 51 and base 50 of each of the working electrodes 20.” Glucose is a common analyte).
Regarding claim 15, Fukuda discloses The analyte sensor apparatus of claim 12, further comprising a polyimide insulation layer, wherein the pillars are between the polyimide insulation layer and the base substrate (Para. [0062], “As a result, parts of the reference electrode belt 40 and the counter electrode belt 30 are exposed at the portions of the reference electrode belt 40 and the counter electrode belt 30 overlapping the measuring portions 15 and 16 not covered with the insulating film 3ii so that reference electrodes 41 and counter electrodes 31 maybe formed, respectively. It should be noted that the insulating film 3ii can be formed of polyimide or the like in, for example, the case where the electrode substrate 2 is made of glass.”).
Regarding claim 16, Fukuda discloses A method of making an electrode, comprising (Abstract and entire document):
depositing a metal composition on a base substrate so as to form pillars (FIG. 14, “base 50”, “pillars 51” and Para. [0074], “To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”), 
wherein the pillars each:  consist essentially of a metal composition forming an electroactive surface (FIG. 14, “base 50”, “pillars 51” and Para. [0074], “To be specific, a noble metal having a high oxygen overvoltage such as gold, platinum, or silver can be preferably used. In addition, for example, gold black or platinum black can be formed on the surface of each of the working electrodes 20.”),
have a height up to 10 micrometers (Para. [0072], “The height of the protrusion portions 51 can be set to fall within, for example, the range of 10 to 300 .mu.m, preferably 10 to 100 .mu.m, or more preferably 10 to 50 .mu.m. In addition, an interval between the adjacent protrusion portions 51 can be appropriately set depending on purposes to such an extent that the solution can flow between the protrusion portions 51.” Within range.),
have a diameter in a range of 1 nanometer- 1000 nanometers (Para. [0070], “The diameter of each of the columnar protrusion portions 51 (the diameter of a section when the protrusion portions 51 is of a cylindrical shape or the diagonal length of a sectional polygon when the protrusion portions 51 is of a polygonal columnar shape) can be set to fall within, for example, the range of 1 to 300 .mu.m, preferably 1 to 100 .mu.m, more preferably 5 to 50 .mu.m, or particularly preferably 10 to 30 .mu.m. The aspect ratio of each of the columnar protrusion portions 51 (ratio of a height to a diameter) is preferably set to, for example, about 1 to 10.”).
Regarding claim 17, Fukuda discloses The method of claim 16, wherein the depositing comprises sputtering (Para. [0076], “That is, they can each be formed by, for example, a method involving the employment of photolithography using a photomask and a photoresist, and the sputtering of an electrode material.”).
Regarding claim 20, Fukuda discloses The method of claim 16, wherein the pillars disposed on the base substrate form the electroactive surface of the electrode comprising a working electrode (Para. [0074], “An electrode material of which the working electrodes 20 (electrode surfaces each including the base 50 and the electrode thin films 52), the working electrode pads 21, the lead wires 22, the counter electrode belt 30, and the reference electrode belt 40 (see FIGS. 1 and 3) are each constituted is not particularly limited as long as the material has conductivity, and an arbitrary material selected from materials each having conductivity, such as a metal, a metal oxide, and carbon can be used depending on purposes.”);
the method further comprising: forming an analyte sensing layer disposed over the working electrode (Para. [0089], “the device 1 can be utilized as a high-sensitivity biosensor device when a biochemical interaction arises between the analyte in the solution flowing through the microchannel portion 10 and the sensor substance immobilized on the protrusion portions 51 and base 50 of each of the working electrodes 20.”),
wherein the analyte sensing layer detectably alters the electrical current at the working electrode in the presence of an analyte (Para. [0089], “the device 1 can be utilized as a high-sensitivity biosensor device when a biochemical interaction arises between the analyte in the solution flowing through the microchannel portion 10 and the sensor substance immobilized on the protrusion portions 51 and base 50 of each of the working electrodes 20.”); and
forming an analyte modulating layer disposed over the analyte sensing layer, wherein the analyte modulating layer modulates a diffusion of the analyte therethrough (Para. [0088], “In addition, an electron acceptor (mediator) that mediates the exchange of electrons between the sensor substance and the electrode can also be used.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2011/0042237 A1) (hereinafter – Fukuda) in view of Park et al. (US 2013/0137082 A1) (hereinafter – Park).

Regarding claims 2 and 18, Fukuda discloses The electrode of claim 1, Fukuda fails to disclose wherein the height is in a range of 500 nm - 4 micrometers and the diameter is 50 nm-200 nm.
However, in the same field of endeavor, Park teaches wherein the height is in a range of 500 nm - 4 micrometers and the diameter is 50 nm-200 nm (Para. [0070], “In example embodiments, each of the nano-metal rods NM may be shaped like a circular pillar or a cylinder with a diameter of several to several ten nanometers and with a height of several micrometers. For example, each nano-metal rod NM may be formed to have a diameter of about 100-200 nm and a height of about 1-2 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrode as taught by Fukuda to include a size as taught by Park in order to make the device small (Para. [0007], “Embodiments of the inventive concepts provide a biosensor, which can be fabricated in a small size and have a real-time detection function, and an apparatus and a method for detecting a biomolecule using the biosensor.”).
It further would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Fukuda, since these are result effective variables that contribute to the overall effectiveness of the electrode, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the size of the pillars would allow for overall size reduction of the device, i.e. smaller devices are preferable, which is well known in the art.   
Regarding claims 3 and 19, Fukuda discloses The electrode of claim 1, Fukuda fails to disclose wherein the height is in a range of 2 micrometers - 4 micrometers and the diameter is 100 nm- 900 nm.
However, in the same field of endeavor, Park teaches wherein the height is in a range of 2 micrometers - 4 micrometers and the diameter is 100 nm- 900 nm (Para. [0070], “In example embodiments, each of the nano-metal rods NM may be shaped like a circular pillar or a cylinder with a diameter of several to several ten nanometers and with a height of several micrometers. For example, each nano-metal rod NM may be formed to have a diameter of about 100-200 nm and a height of about 1-2 .mu.m.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrode as taught by Fukuda to include a size as taught by Park in order to make the device small (Para. [0007], “Embodiments of the inventive concepts provide a biosensor, which can be fabricated in a small size and have a real-time detection function, and an apparatus and a method for detecting a biomolecule using the biosensor.”).
It further would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Fukuda, since these are result effective variables that contribute to the overall effectiveness of the electrode, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the size of the pillars would allow for overall size reduction of the device, i.e. smaller devices are preferable, which is well known in the art.   


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2011/0042237 A1) (hereinafter – Fukuda) in view of Claussen et al. (US 2010/0285514 A1) (hereinafter – Claussen).

Regarding claim 14, Fukuda discloses The analyte sensor apparatus of claim 12, Fukuda fails to disclose wherein the pillars have a spacing that accommodates hydrogen peroxide so as to oxidize the hydrogen peroxide between the pillars after an oxidoreductase enzyme in the analyte sensing layer reacts with glucose to produce the hydrogen peroxide.
However, in the same field of endeavor, Claussen teaches wherein the pillars have a spacing that accommodates hydrogen peroxide so as to oxidize the hydrogen peroxide between the pillars after an oxidoreductase enzyme in the analyte sensing layer reacts with glucose to produce the hydrogen peroxide (Para. [0011], “CNTs provide good electrochemical glucose sensing capabilities through their inherent ability to facilitate direct electron transfer between enzyme redox sites and to oxidize and reduce hydrogen peroxide (H.sub.2O.sub.2) and nicotinamide adenine dinucleotide (NADH), the two chemical products typically measured during enzymatic glucose sensing. Electrode materials such as Pt, Pd, and Au have been scaled down and combined with CNT-based glucose biosensors to enhance electrochemical performance and facilitate enzyme immobilization. CNT/metallic nanoparticle composite glucose biosensors have displayed good results--demonstrating high sensitivities and low detection limits useful for accurate and precise blood glucose sensing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the electrode as taught by Fukuda to include a spacing as taught by Park in order to measure glucose accurately (Para. [0011], “CNTs provide good electrochemical glucose sensing capabilities through their inherent ability to facilitate direct electron transfer between enzyme redox sites and to oxidize and reduce hydrogen peroxide (H.sub.2O.sub.2) and nicotinamide adenine dinucleotide (NADH), the two chemical products typically measured during enzymatic glucose sensing. Electrode materials such as Pt, Pd, and Au have been scaled down and combined with CNT-based glucose biosensors to enhance electrochemical performance and facilitate enzyme immobilization. CNT/metallic nanoparticle composite glucose biosensors have displayed good results--demonstrating high sensitivities and low detection limits useful for accurate and precise blood glucose sensing.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791